Lipscomb, J.
The first error relied on in this case is that the articles contained in the account sued on were purchased by the defendant below, who is the appellant in this court, from the copartnership of Manor & Glascock, and that the suit is brought in the name of Manor alone. The facts, as exhibited by the record, do not sustain the assignment. The only evidence in the ease is the admission of counsel, and so far as it goes to establish the copartnership, it is qualified by a reference to an affidavit made by Glascock, the supposed partuer, sent up as part of the record. In this affidavit he does not show that such copartnership ever existed. He says that Manor gave him a certain sum of money for his services whilst enqaaed with him. The assignment is not, therefore, well taken. • ,
The second error assigned is that the court below erred in not granting a new trial on the affidavit of the appellant, on the ground of newly-discovered evidence. The affidavit states that affiant can prove by one Hash the delivery of a load of corn to the plaintiff below. He does not exhibit the affidavit of Hash to that effect, nor does he state any reason why such affidavit was not procured.
Judgment affirmed.